DETAILED ACTION
	This is a Notice of Allowance for application 16/844,285. Receipt of the amendments and arguments filed on 06/29/2022 is acknowledged.
Claims 1-3, 6, 12, 19, 21, 22, 26-32, 40, 43, and 46-48 are pending.
Claims 4, 5, 7-11, 13-18, 20, 23-25, 33-39, 41, 42, 44, and 45 are cancelled.
Claims 1-3, 6, 12, 19, 21, 22, 26-32, 40, 43, and 46-48 are examined.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Todd Klein on 08/15/2022.
The application has been amended as follows: 
Amend line 1 of claim 48 to define --The ceiling system according to claim [[40]] 47--.

Allowable Subject Matter
Claims 1-3, 6, 12, 19, 21, 22, 26-32, 40, 43, and 46-48 are allowed.
As a note, claim 29 was withdrawn for defining a non-elected embodiment, where claim 22, from which claim 29 depends from, is generic to such an embodiment and thus claim 29 has been rejoined so as to be allowable based on its dependency upon claim 22.
As a further note, Applicant’s amendments to the claims overcome the claim objections and 35 U.S.C. 112(b) rejections of the previous Office Action. Therefore, the claim objections and 35 U.S.C. 112(b) rejections of the previous Office Action are withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments filed on 06/29/2022 are persuasive. Wang et al. (U.S. Patent 9,702,142) discloses that such coatings are provided on upper and lower surfaces of the ceiling panel bodies, and optionally on the side surfaces thereof, and thus does not disclose an exposed major surface of the acoustic panel without such a coating. It would thus be impermissible hindsight to modify the invention of Pham (U.S. Patent 9,390,700) in order to meet each and every feature of the claimed invention as presently defined.
Konie (DE 202016003731) discloses an acoustic ceiling panel comprising of a body #1 that is air permeable and a coating #2 provided on a first major surface and a side surface. However, such an exposed surface of the body is to comprise of mounting elements #3 to mount the panel to a wall or ceiling. Therefore, the coating on the major surface is to face and be exposed to the room which the panel is to be attached within. Such a panel is not disclosed as comprising of a second body with a second attenuation coating applied thereto and it would have been impermissible hindsight to not only add a second body to the panel of Konie but to also provide a second coating on such a body as defined. Konie teaches that such coatings are to form an exposed surface of the panel which sound is to first pass through during use and thus removing such a coating from the exposed surfaces of Konie so as to meet the limitations as presently defined would render such a panel inoperable for its intended purpose.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian D Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635